Citation Nr: 9927009	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-06 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss and tinnitus.

2.  Entitlement to an increased rating for a right knee 
disability currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  Service connection for a defective hearing (hearing loss) 
and tinnitus was denied by a Board decision dated in August 
1976.

2.  Evidence received since the Board August 1976 decision is 
of such significance that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran's tinnitus is related to his military 
service.

4.  The veteran's right knee disability is not manifested by 
a limitation of flexion to 30 degrees, a limitation of 
extension to 15 degrees, or by objective evidence of 
instability.  



CONCLUSIONS OF LAW

1.  Evidence received since the August 1976 Board decision is 
new and material; the veteran's claims for a hearing loss and 
tinnitus are reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent for genu recurvatum of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5263 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Hearing Loss and Tinnitus

The veteran served on active duty from March 1943 to February 
1946.  His military occupational specialty included duties 
involving the frequent firing of artillery.  The veteran's 
service medical records (SMRs) contain a February 1946 
separation examination that reported no abnormalities in 
regard to hearing loss or tinnitus.  The veteran's hearing 
was recorded as 15/15 in a whispered voice test.  The 
remainder of the SMRs do not reflect any treatment for or 
complaints of ear problems, hearing loss or tinnitus.  

The veteran originally filed a claim for service connection 
for hearing loss and tinnitus in June 1950.  His claim was 
denied in July 1950 with notice of the denial provided that 
same month.  The veteran failed to perfect an appeal of the 
rating decision.  In August 1976, the Board found that new 
and material evidence had not been submitted and denied the 
veteran's claim to reopen the issue of entitlement to service 
connection for hearing loss and tinnitus.  That decision is 
final.  38 U.S.C.A. § 7104 (West 1991).  Accordingly, the 
veteran's claim may only be reopened and considered on the 
merits if new and material evidence has been submitted.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209 (1999).  If new and material evidence has been 
presented, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence of record in 
support of the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been filled.  Id. at 218.

Pertinent evidence that was of record at the time of the 
Board's August 1976 denial consisted of:  the veteran's SMRs; 
Separation Qualification Record; Application for Hospital 
Treatment or Domiciliary Care, dated in January 1950; VA ear, 
nose, and throat (ENT) consultation dated in February 1950; 
Certificate of Attending Physician forms from - A. A. 
Applebaum, M. D., dated in April 1950, V. A. Killoran, M. D., 
dated in May 1950, and Max T. Schnitker, M. D, dated in May 
1950; VA examinations dated in March 1948 and July 1957; lay 
statement from J. P. Fox, dated in June 1975; lay statements 
from J. Chance and R. L. Deal, dated in July 1975; and 
statements from the veteran.  

In September 1997, the veteran submitted correspondence that 
was construed as a request to reopen his claim.  The Board 
notes that since the August 1976 Board decision, the 
pertinent evidence added to the file includes: (1) Miracle 
Ear hearing Aid Purchase Order, dated in May 1991; (2) VA 
audiological evaluation dated in August 1997; (3) duplicate 
lay statements from Deal, Chance and Fox dated in 1975; (4) 
correspondence from J. P. Fox dated in July 1995, July 1996, 
and February 1997; (5) testimony of the veteran from a 
hearing in June 1998; (6) an article from STARS AND STRIPES 
Newspaper; and (7) letter from Leonardo T. Que, M. D., dated 
in December 1998; and, (8) statements from the veteran.

The Board turns first to the August 1997 VA audiological 
evaluation in which the examiner related the veteran's 
bilateral tinnitus to his inservice exposure to acoustic 
trauma.  This opinion is new and material because it 
corroborates competent medical evidence previously received.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  As such, there is 
no need to review the other evidence received as this 
evidence is sufficient to reopen the claim.  Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).  Accordingly, the Board will 
now proceed to analyze whether the veteran has submitted a 
well grounded claim, and if appropriate proceed to the merits 
of the claim.  Elkins; Winters v. West, 12 Vet. App. 203, 
206-7 (1999).

In this regard, the Board notes that the veteran's claim for 
service connection for hearing loss and tinnitus is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented claims that are plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed in regard to the tinnitus aspect of the claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110,; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the veteran's SMRs do not reflect any treatment 
for ear problems or ringing in the ears.  The February 1946 
separation examination reported the veteran's hearing as 
normal with no abnormalities noted.  The March 1948 VA 
examination, conducted to evaluate the veteran's right knee 
disability, reported the veteran's hearing as 20/20 by voice 
test.  However, the Certificate of Attending Physician Forms, 
dated in 1950, relate ongoing ear-related problems for the 
veteran dating back to July 1946.  He was treated for 
tonsillitis, vertigo, Meniere's Syndrome, and tinnitus.  He 
was also noted to be hearing impaired at that time.  The 
February 1950 ENT consultation that was added to the record 
after the July 1950 rating decision, and not evaluated by the 
RO, attributed the veteran's tinnitus to his exposure to 
acoustic trauma in service.  The same consultation also noted 
a bilateral hearing loss at 4096 Hertz, with the left being 
greater than the right.  The 1976 Board decision noted that 
there appeared to be normal hearing up to the 2000 Hertz 
range but did not address the higher frequencies.

The veteran's Separation Qualification Record, in addition to 
the lay statements of his comrades, as well as his own 
statements and testimony, clearly establish that the 
veteran's duties at the Erie Proving Grounds exposed him to 
acoustic trauma in the form of artillery fire.  The 1950 VA 
ENT examiner linked the veteran's tinnitus to service.  The 
same is true of the August 1997 VA examiner.  Therefore, in 
resolving reasonable doubt in favor of the veteran, the Board 
finds that the veteran's tinnitus is related to service and 
that he is entitled to service connection.

Increased Rating Right Knee

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for his right knee 
disability is plausible and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability is a 
well-grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's right knee disability for which 
entitlement to an increased rating is asserted.  The Board 
has found nothing in the historical record which would lead 
it to conclude that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of the remote clinical 
histories and findings pertaining to such disabilities.

The veteran's right knee disability has been rated under 
Diagnostic Code 5263 for traumatic genu recurvatum.  Genu 
recurvatum is defined as a hyperextension of the knee, the 
lower extremity having a forward curvature.  STEDMAN'S 
MEDICAL DICTIONARY 715 (26th ed. 1995).  The veteran is 
currently assigned a 10 percent rating for his disability 
under Diagnostic Code 5263.  This rating has been in effect 
since February 1946.  As that is the maximum rating under 
that diagnostic code, alternative diagnostic codes must be 
considered in order to provide an increased rating.  

The veteran's February 1946 separation physical examination 
noted that the appellant had sprained in his right knee in 
January 1945 and suffered from residuals.  The March 1948 VA 
examination diagnosed the veteran with crepitation and pain 
as residuals of a right knee sprain.  X-rays of the right 
knee in 1957 were interpreted to show no pathology.

In September 1997, the veteran sought an increased rating for 
his right knee disability.  He said that his right leg would 
drag when he would walk and that he would stumble at times.  
He said that he wore an elastic knee brace, with a side 
stabilizer, to assist in walking.  He indicated that he was 
in receipt of a State of Ohio disabled sticker for his car 
because he was limited in how far he could walk.  He also 
said that he took medication for arthritis.

The veteran was afforded a VA orthopedic examination in 
October 1997.  He told the examiner that he experienced 
occasional ache, pain, stiffness, fatigability and lack of 
endurance.  He had some pain under his knee caps.  He also 
occasionally used a cane to get around.  The examiner stated 
that physical examination revealed that the veteran could 
ambulate without aids or assistance.  The veteran had 
anterior knee pain, patellofemoral pain and a slight amount 
of patellofemoral crepitation with motion.  He had a range of 
motion from 0 to 135 degrees.  There was no real joint pain 
and no effusion was identified.  There was a negative 
McMurray's test and the knee was stable.  An x-ray was 
interpreted to show no evidence of arthritis or other 
pathology.  The examiner's diagnoses were right knee strain 
and bilateral patellofemoral syndrome.

The veteran testified at a hearing at the RO in June 1998.  
He said that he was wearing a knee brace on his right knee at 
the time of his October 1997 VA examination and that the 
brace made his stability greater than it is normally.  He 
said that wearing the leg brace kept him from dragging his 
foot when he would walk.  The brace was not prescribed.  He 
said that he would have pain and instability without the 
brace.  He felt that he could walk about a city block without 
the use of his cane, which was not prescribed.  He did not 
use the cane at his VA examination because he only had to 
walk a short distance.  The veteran further testified that 
weather bothered his knee and said that the recent hot and 
humid weather affected his knee.  He was not receiving any 
treatment for his right knee.

The veteran was afforded a VA orthopedic examination in 
August 1998.  He complained of pain mainly in the anterior 
aspect of the knee.  He said that his knee tended to become 
fatigued after walking for short distances.  He denied 
swelling or instability of the knee.  He said that he needed 
to ambulate with a cane for support because of the symptoms.  
He reported experiencing a dislocation of the patella in 
service and said that he experienced recurrent dislocations 
at least twice a year.  On physical examination the veteran 
had an active range of motion from 0 to 110 degrees.  His 
passive range of motion was from +5 degrees to 115 degrees.  
He experienced pain in the knee beyond 110 degrees of 
extension.  He had tenderness over the medial patellar facet 
and on patellofemoral compression.  He walked with a slightly 
antalgic gait on the right side.  The right knee was stable.  
X-rays of the knee was reported as showing no degenerative 
changes.  The examiner's diagnosis was chondromalacia 
patellae of the right knee.

The Board notes that the December 1998 statement from Dr. Que 
made no reference to the veteran's right knee disability.  

As noted previously, to justify a higher schedular rating, 
the veteran's right knee disability must be evaluated in 
light of other diagnostic codes.  In this regard, under 
Diagnostic Code 5257 a 20 percent rating is for application 
where there is moderate recurrent subluxation or instability.  
The evidence of record does not show any evidence of 
instability.  The veteran testified that he does have 
instability when he does not wear his knee brace and that his 
October 1997 VA examination was conducted with the knee brace 
on.  However, the August 1998 VA examination found no 
evidence of instability.  Accordingly, without competent 
evidence of moderate subluxation or lateral instability he 
does not meet the rating criteria for a 20 percent rating 
under Diagnostic Code 5257.

The Board has considered all other potentially applicable 
diagnostic codes.  There is no evidence of dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint, to warrant the assignment of a 
20 percent disability rating under Diagnostic Code 5258.  
Likewise, there is no evidence of flexion limited to 30 
degrees, or extension limited to 15 degrees for consideration 
of a 20 percent rating under either Diagnostic Code 5260 or 
5261.  Nor is there any evidence of an impairment of the 
tibia and fibula to justify a rating under Diagnostic Code 
5262.  38 C.F.R. § 4.71a.  

The Board notes that United States Court of Appeals for 
Veterans Claims (Court) has held that where a diagnostic code 
is not predicated on limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998), with respect 
to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  The Diagnostic Code under which the instant 
disability is rated, 5263, is not predicated on limited range 
of motion.  Moreover, as there is no objective evidence of 
arthritis, as indicated in the two VA orthopedic 
examinations, there is no basis to consider the veteran for a 
separate 10 percent rating under the guidance of Lichtenfels 
v. Derwinski, 1 Vet. App. 484 (1991), and the opinions of the 
VA General Counsel in VAOPGCPRECS 9-98 and 23-97.  Finally, 
even if 38 C.F.R. §§ 4.40 and 4.45 do apply the clinical 
evidence shows no evidence of disuse atrophy, or 
incoordination on use such as to warrant an increased rating 
for pain.  Hence, an increased evaluation is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for tinnitus is granted.

Entitlement to an increased rating for a right knee 
disability is denied.


REMAND

The evidence previously discussed clearly demonstrates that 
the veteran was exposed to acoustic trauma during service by 
virtue of his assignment at the Erie Proving Grounds.  The 
1950 statements from the veteran's private physicians also 
reflect a period of problems with his ears, balance, tinnitus 
and hearing during the period from at least January 1947.  
The February 1950 VA ENT consultation documented a 20 decibel 
hearing loss in the right ear at 4096 Hertz and a 50 decibel 
hearing loss in the left ear at the same frequency, although 
using different standards from those employed today.

The August 1997 VA audiological evaluation included the 
results of an audiogram which demonstrated readings 
sufficient to satisfy the criteria at 38 C.F.R. § 3.385 
(1998) to establish a hearing loss disability.  However, the 
examiner made no comment with respect to the etiology of the 
hearing loss.

Since the Board's decision in August 1976, the Court has 
issued several opinions that require the Board to evaluate 
the veteran's evidence in a different light.  In Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992), the Court found that 
the absence of a documented hearing loss while in service is 
not fatal to a claim for service connection.  Further, in 
Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993), the Court 
noted that when a veteran does not meet the regulatory 
requirements for a disability at separation, he can still 
establish service connection by submitting evidence that a 
current disability is causally related to service.  Finally, 
in Peters v. Brown, 6 Vet. App. 540, 543 (1994), the Court 
said that a veteran may establish service connection for a 
disability not manifested during service, or within the 
statutory presumptive period, with evidence that demonstrates 
that the disability actually resulted from a disease or 
injury incurred in service.

Therefore, this case is REMANDED for the following action:

1.  The veteran should be afforded VA ENT 
and audiology examinations.  All 
necessary tests and studies deemed 
appropriate by the examiners must be 
performed.  The examiners must review the 
claims file prior to conducting any 
examination (to specifically include the 
statements from the veteran's private 
physicians in 1950 and the February 1950 
ENT consultation).  The audiology portion 
should be completed prior to the ENT 
examination.  Thereafter, the ENT 
examiner must opine whether it is at 
least as likely as not that any hearing 
loss is the result of the appellant's 
inservice exposure to acoustic trauma; 
and if not whether it is at least likely 
as not that any hearing loss is caused or 
aggravated by his service-connected 
tinnitus.  Any and all opinions expressed 
must be supported by a complete rationale

2.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

3.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for a bilateral hearing loss, 
to include as secondary to service-
connected tinnitus and under Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

